Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 fail to further limit the subject matter recited in claim 1, which requires that the carrier is within about ±50% of the solid particle of the active compound.  However, claim 4 recites a mean diameter of the compound is 50µm, while the carrier in claim 5 has a mean diameter of 100 µm which is double the diameter of the solid compound.  Further clarification is requested.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dahla et al. WO 2016139475 A1, in view of Gorczynski US 2008/0139483A1 and Pfleger et al. US 2013/0289084.
Dahla teaches a composition comprising the claimed AT2 compound for oral administration for the treatment of pulmonary fibrosis.  See pages 4 and 15.  Method for treating pulmonary fibrosis is found in pages 5 and 12-13.  Pharmaceutical composition including carrier is found in page 19.   Idiopathic pulmonary fibrosis is found in claim 6.  Daily dose range is found in claim 10.  
Dahla does not teach capsule comprising AT2 compound.  
Gorczynski teaches a composition comprising angiotensin compound for the treatment of hypertensive disorder including pulmonary fibrosis or sarcoidosis.  See abstract and paragraph 0059.  The composition further comprises magnesium stearate, colloidal silica and mannitol.  See paragraphs 0033-0056.  Hard shells capsule comprising HPMC is found paragraph 0056.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the hard-shell capsule in view of the teaching of Gorczynski.  This is because Gorczynski teaches using capsule for the delivery of an angiotensin compound is known in the art, and this is because Dahla teaches the desirability for preparing any oral composition useful for the delivery of the ACT2 to the lung. 
Dahla further does not teach the particle size of the compound and of the mannitol.
Pfleger teaches an ACT2 compound in granule form having particle size of less than 50 µm, and mannitol having particle size of 0.5-5 µm.  See paragraph 0220.   
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include ACT2 in granule form in view of the teaching of Pfleger.  This is because Pfleger teaches preparing ACT in granule form is known in the art.

Response to Arguments
Applicant's arguments filed 09/27/22 have been fully considered but they are not persuasive. 
Applicant argues that the cited reference does not teach the limitation requires in claim 1, namely, carrier particles having a weight-based mean diameter and/or a volume-based mean diameter, and/or a structural/particle density, that is/are within about ±50% of the respective weight-based mean diameter, volume-based mean diameter, and/or structural/particle density, of the solid particles of N-butyloxycarbonyl-3-(4-imidazol-1- ylmethylphenyl)-5-iso-butylthiophene-2-sulfonamide or pharmaceutically-acceptable salt thereof.
However, Applicant’s attention is called to the teachin in the Phleger reference, which teaches a particle size of the CT2 compound is less than 50 µm and the particle size of the mannitol is between 0.5-5 µm.  Therefore, reads over the claimed limitation.  
For at least the above reason, the 103(a) rejection is maintained.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615